DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment as followed:
Claims 1-5 are presented as original set of claims.
Claim 7 is renumbered as claim 6.
Claim 8 is renumbered as claim 7.
Claim 9 is renumbered as claim 8. The method in claim 7, further comprising: removing the vulnerability scanning results data that corresponds to the real false positive from any remaining vulnerability scanning results data that corresponds to the one or more predicted false positives.
Claim 10 is renumbered as claim 9. The method in claim 7, further comprising: determining a predicted false positive in the one or more predicted false positives is not a real false positive; and optimizing the false positive predictor model based on vulnerability scanning results data that corresponds to the determined not a false positive.
Claim 11 is renumbered as claim 10.
Claim 12 is renumbered as claim 11. The system in claim 10, wherein the vectorizer is further arranged to create or update a vector matrix based on the feature vectors.
Claim 13 is renumbered as claim 12. The system in claim 10, wherein the vectorizer is further arranged to create or update a vector matrix based on the feature vectors.

Claim 14 is renumbered as claim 13. The system in claim 10, wherein the second computer resource asset is arranged to remediate a vulnerability in the first computer resource asset based on a vulnerability scan report included in the remainder of the collection of vulnerability scanning results data.
Claim 15 is renumbered as claim 14. The system in claim 10, wherein the second computer resource asset is arranged to interact with a user.
Claim 16 is renumbered as claim 15. The system in claim 10, wherein the second computer resource asset is arranged to analyze the vulnerability scanning results data that corresponds to the one or more
predicted false positives to determine whether any of the one or more predicted false positives is a real false positive.
Claim 17 is renumbered as claim 16. The system in claim 15, wherein the second computer resource asset is further arranged to remove the vulnerability scanning results data that corresponds to the real false positive from any remaining vulnerability scanning results data that corresponds to the one
or more predicted false positives.
Claim 18 is renumbered as claim 17. 
Claim 19 is renumbered as claim 18. The storage medium in claim 
Claim 20 is renumbered as claim 19. The storage medium in claim 18, wherein the computer program instructions comprise a further step of: applying the false positive prediction model comprises applying the vector matrix to predict the false positive vulnerability in the collection of vulnerability scanning results data.


Claim 21 is renumbered as claim 20. The storage medium in claim 17, wherein the computer program instructions comprise a further step of: remediating a vulnerability in the first computer resource asset based on a vulnerability scan report in the remainder of the collection of vulnerability scanning results
data.
Claim 22 is renumbered as claim 21. The storage medium in claim 18, wherein the computer program instructions comprise a further step of: analyzing the vulnerability scanning results data that corresponds to the one or more predicted false positives to determine whether any of the one or more predicted false positives is a real false positive.
Claim 23 is renumbered as claim 22. The storage medium in claim 21, wherein the computer program instructions comprise a further step of: removing the vulnerability scanning results data that corresponds to the real false positive from any remaining vulnerability scanning results data that corresponds to the one or more predicted false positives.
Claim 24 is renumbered as claim 23. The storage medium in claim 21, wherein the computer program instructions comprise further steps of: determining a predicted false positive in the one or more predicted false positives is not a real false positive; and optimizing the false positive predictor model based on vulnerability scanning results data that corresponds to the determined not a false positive.
Allowable Subject Matter
Claims 1-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425